DETAILED ACTION
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 7, the final line recites “per seand” which should be “per se and”; page 9 line 12 recites “made rotate” which should be “made to rotate”.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 7 are objected to because of the following informalities:  claim 1 recites “first of said crossmembers” in line 5 which should be “a first of a said crossmembers”; claim 2 recites “second of said crossmembers” in line 7 which should be “a second of a said crossmembers”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The term “means for translation” has been interpreted as guide bushings, traction cords, guide pulleys, belts, shafts and bearings, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “to rotate about a rotation axis comprising two shoulders connected by crossmembers, and an articulated structure which is adapted to translate on said crossmembers, the twisting flyer comprises: - a first carriage which is provided with means for translation on first of said crossmembers and which supports a guide pulley for a cable”.  This language creates confusion as it appears that the claim attempts to recite that the rotation axis comprises two shoulders connected by crossmembers.  The examiner believes that a colon after the word “comprising” may be helpful, but believes a re-writing of the claim as follows would provide more clarity: 
“to rotate about a rotation axis 
two shoulders connected by crossmembers, and an articulated structure which is adapted to translate on said crossmembers,
- a first carriage which is provided with means for translation on first of said crossmembers and which supports a guide pulley for a cable”. 
Claim 3 recites the limitation "said sliding bushings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if the dependency should be to claim 2. 
Claim 6 recites “is fixed with ends thereof to said two shoulders at at least one pair between said first crossmembers and said second crossmembers” in lines 2-3.  It is unclear what is meant by this phrase.  Initially, there is insufficient antecedent basis for “said first crossmembers” and “said second crossmembers”.  Furthermore, even if there were antecedent basis it is unclear what is attempting to be claimed.  The arc-like element is fixed to the shoulder at at least one pair between crossmembers?  Is the claim attempting to recite that the arc-like element is located at the shoulder and between the connections to the shoulder by the crossmembers?  It is unclear what is being claimed.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Good (US 317116).  Good describes a similar apparatus and describes a similar issue and mechanism for addressing the issue as the present application.  In Good the issue of binding bearings or slide is discussed due to the friction when the rods or bars are spinning (p. 1, ll. 20-29).  Good addresses this by including bolts g’ along with springs.  The springs permit the spreading of the ring sections away from one another so that they can accommodate the spread of the rods A during spinning (p. 3, ll. 12-34).  This movement, however, would at least appear to be substantially linear.  That is, there would be no bending or tilting of the components E with respect to one another (at least as much as can be ascertained, this would depend on the tolerance of the bolts to which Good is silent), and thus the connection between the different components E cannot be considered “hinged” as presently claimed.  Furthermore, a modification to include the items as “hinged” would be the result of improper hindsight reconstruction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are cited that include a similar structure and are for state of the art information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732